In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-21-00390-CV
                 ___________________________

IN THE INTEREST OF C.T., C.T., K.T., K.T., K.T., K.T., AND K.L.,
                         CHILDREN



              On Appeal from the 324th District Court
                      Tarrant County, Texas
                  Trial Court No. 324-587992-15


             Before Sudderth, C.J.; Bassel and Walker, JJ.
              Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

       Appellant A.T. appeals from the district court’s order appointing her

possessory conservator of her children, C.T., C.T., K.T., K.T., K.T., K.T., and K.L.;

appointing A.T.’s mother, T.L., permanent managing conservator of K.T., K.T., K.T.,

and K.L.; and appointing A.T.’s sister, D.L., permanent managing conservator of

C.T., C.T., and K.T. 1 A.T.’s court-appointed appellate counsel has filed an Anders

brief, concluding that the appeal is frivolous and without merit, and has filed a motion

to withdraw. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967);

In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (approving use of Anders procedure

in appeals from termination of parental rights because it “strikes an important balance

between the . . . defendant’s constitutional right to counsel on appeal and counsel’s

obligation not to prosecute frivolous appeals”). 2

      The brief meets the requirements of Anders by presenting a professional

evaluation of the record and demonstrating why there are no arguable grounds to be

advanced on appeal. See id., 87 S. Ct. at 1400; Taylor v. Tex. Dep’t of Protective & Regul.

Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied). A.T.’s counsel


      We use aliases to refer to the children and their family members. See Tex.
      1

Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b)(2).
      2
        Although the Department of Family and Protective Services ultimately did not
seek termination of A.T.’s parental rights, the Department’s original petition sought
that relief in the alternative to reunification, and the trial court appointed counsel to
represent A.T. After trial, the trial court found that A.T. remained entitled to a court-
appointed attorney on appeal and appointed appellate counsel.

                                            2
has certified to this court that he provided A.T. with a copy of the Anders brief and

informed her of her right to examine the appellate record and to file a pro se brief.

A.T. declined to file a response. The Department notified us that it would not file a

brief.

         Upon receiving an Anders brief, we must conduct an independent examination

of the record to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80, 109 S. Ct. 346, 350 (1988); Taylor, 160 S.W.3d at 647. We have

reviewed the entire record, including the Anders brief submitted on A.T.’s behalf. Our

review of the record assures us that any issue that A.T. might raise would be frivolous.

Accordingly, we affirm the trial court’s order.

                                 Motion to Withdraw

         The Texas Supreme Court has determined that we must deny counsel’s motion

to withdraw in this parental rights termination case because a parent’s statutory right

to counsel in suits seeking termination of parental rights extends to all proceedings in

the Texas Supreme Court, including the filing of a petition for review, and counsel’s

“belief” that the appeal is frivolous does not constitute “good cause” for withdrawal.

P.M., 520 S.W.3d at 27–28; see Tex. Fam. Code Ann. § 107.016(2) (stating that in a suit

by a governmental entity seeking the termination of parental rights, an attorney

appointed to serve as an attorney ad litem for a parent or alleged father continues to

serve in that capacity until the suit is dismissed, the date all appeals from the

termination order are exhausted, or the date the attorney is relieved of his duties or

                                            3
replaced by another attorney after a finding of good cause is rendered by the court).

Accordingly, we must deny counsel’s motion to withdraw. See P.M., 520 S.W.3d at

27–28. In the event A.T. advises appointed counsel that she wishes to challenge our

decision by filing a petition for review, “counsel’s obligations can be satisfied by filing

a petition for review that satisfies the standards for an Anders brief.” Id. Counsel’s

motion to withdraw is denied.

                                                       /s/ Dabney Bassel

                                                       Dabney Bassel
                                                       Justice

Delivered: April 7, 2021




                                            4